 In the Matter of SOUTHWESTERN ELECTRIC SERVICE COMPANY, EM-PLOYERandLOCAL UNION 790, INTERNATIONAL BROTHERHOOD OFELECTRICAL WORKERS, A. F. L.,1 PETITIONERCase No. 16-RC-286.-Decided July 12, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before Joseph A.Butler, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The business of the Employer :Southwestern Electric Service Company, a Texas corporation, isengaged in the purchase, generation, and sale of electric energy, andthe manufacture and sale of ice through its 2 operating divisions ineastern Texas. In the First Division, or Jacksonville District, the Em-ployer operates, on a regular basis, 1 power plant located at Jackson-ville, Texas, and 4 ice plants located at Jacksonville, Rush, Alto, andTroup, Texas. In the Second Division, or Mexia-Marlin District, it.operates, on a stand-by basis, 3 power plants located at Mexia, Marlin,and Rosebud, Texas, and 3 ice plants located at Marlin, Rosebud, andMart, Texas.2 The Employer also owns 2 other ice plants in the Mexia-Marlin District that are leased to independent operators.We are hereconcerned only with the Jacksonville District.This district comprisessubstantially the same physical properties and operations that for-merly were owned by Gulf Public Service Company, over which theBoard has asserted jurisdiction.'The Jacksonville District servicesapproximately 17 cities and towns and the adjacent area near Jackson-ville,Texas.'The name of the Petitioner appears as amended at the hearing.2 The two districts are not connected by power lines.The Employer purchases electricenergy in the Mexia-Marlin District from the Texas Power and Light Co.DMatter ofGulf Public Service Company,18 N. L.R. B. 562, enfd.116 F. 2d 852(C. A. 6).In 1941,Gulf Public Service Company sold the operations involved herein to South-western Public Service Company which,in 1845, sold them to the Employer.85 X.4R. B., No. 27.153 154DECISIONS OF'NATIONAL LABOR RELATIONS BOARDDuring the 1-year period ending on December 31, 1948, the Em-ployer purchased from concerns located within the State of Texassupplies and equipment valued at approximately $955,000, which theEmployer "assumed" were manufactured outside the State.Duringthe same period, the Employer sold to industrial and commercial con-sumers located within the State, approximately 24,400,000 kilowatthours of electricity, valued at approximately $727,000.The Em-ployer's total sales of electricity during the 1-year period ending Au-gust 31, 1948, was approximately $1,390,000.Among the Employer'sconsumers are United States Post Offices ; the Western Union Tele-graph Company; St. Louis Southwestern Railway Company; Mis-souriPacific Railway Company; Houston, Texas & New OrleansRailroad ; Two States Telephone Co.; Gulf States Telephone Co.;Southwestern Bell Telephone Co.; and a number of other companiesengaged in interstate commerce and over which the Board leas assertedjurisdiction in other proceedings.4Likewise, during the 1-year pe-riod ending on August 31, 1948, the Employer sold approximately$246,000 worth of ice, which amount included sales to railroads foruse in refrigerator cars.We find, contrary to the contention of the Employer, that it is en-gaged in commerce within the meaning of the National Labor Rela-tions Act.'2.The labor organization involved claims to represent employees ofthe Employer.3.The alleged question concerning representation; the alleged ap-propriate unit :The Petitioner seeks to represent a unit composed of all employeesemployed in the Employer's power plant at Jacksonville, Texas, ex-cluding office and clerical employees, the superintendent, assistantsuperintendent, and all other supervisors.The Employer asserts thatthe proposed unit is inappropriate, contending that the Petitioner'sunit request is based solely upon the extent of its organization, andthat, in any event, the only appropriate unit would be district-wide,composed of both the power plant and distribution employees in theJacksonville District .3There are approximately 46 production and maintenance employeesin the Jacksonville District.Of this number, the Petitioner seeks to4These concerns are the Sheffield Steel Company,J.C.Penney Co., Sears-Roebuck &Company, Gulf Refining Co., and Humble Oil & Refining Co.5Matter of Central Louisiana Electric Company,Inc.,76 N.L.R. B. 243.6 The unit proposed by the Employer is the same unit found appropriate by the Boardin an earlier proceeding.SeeMatter of Gulf Public Service Company; supra..It doesnot include the ice plants. SOUTHWESTERN ELECTRIC SERVICE COMPANY155represent the 4 apprentice boiler operators, 4 turbine operators, and 5shift operators employed in the Jacksonville generating plant. Inaddition to the foregoing categories, a maintenance man and the lat-ter's helper also are employed in this plant, neither of whom thePetitioner seeks to include in the unit.All these employees constituteessentially the production department of the Employer's JacksonvilleDistrict.They perform the customary duties of their occupationsand work under the direct supervision of the chief engineer.The remaining employees in the Jacksonville District, who workoutside the power plant, constitute the distribution department; theyare concerned primarily with the transmission and distributionthroughout the District, of electric energy produced by the power,plant.Although the Employer's normal policy is not to transfer em-ployees from other departments to positions in the power plant, ap-prentice boiler operators frequently are transferred from one plantto another.7As mentioned above, in another proceeding involving one of theEmployer's predecessors, the Board found appropriate a unit com-posed of both power plant and distribution department employees inthe Jacksonville District!,Since 1939, the date of that decision, how-ever, there has been no history of collective bargaining among theemployees in the unit found appropriate therein.Nor has there beenany material change in the Jacksonville District operations, the jobdescriptions or the duties of the employees, or the relationship of theJacksonville power plant to the distribution department.The apprentice boiler operators produce steam in the boilers whichis utilized in the steam turbines operated by the turbine operators, fur-nishing the power that is used to generate electric energy.The elec-tric energy thus produced is controlled at the plant switchboards bythe shift operators and channeled to the Employer's customers throughthe lines and other facilities maintained by employees in the distribu-tion department.In view of the foregoing, it is clear that the employees in the pro-posed unit are, in fact, production employees who differ from theusual boilerhouse group, which we have, on occasion, established as aseparate unit in other industries.9Here their functions form an in-tegral part of the manufacturing process of the Employer's end-7Likewise, linemen and maintenance men in the distribution department are assignedtemporarily to the generating plant where they perform maintenance and constructionwork under the supervision of the chief engineer.I In that decision, the Board found appropriate a unit composed of these employees in"Cherokee, Anderson, Smith, and Rusk counties, Texas."The foregoing counties composethe Jacksonville District.° SeeMatter of Wilson and Co., Inc.,80 N. L. R. B. 1466, and cases cited therein. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduct, electric energy 10While they possess varying degrees ofskill, it isclear thatnone has any craft skills.1'Although the Board occasionally has found appropriate, in publicutilities, units similar to the one sought herein by the Petitioner,-the prevailing trend of Board decisions concerning employees in thisindustry has been toward the industrial unit. Indeed, the Board hasstated frequently that the optimum unit in a public utility is a system-wide unit .13In accordance with the findings in our decisions involv-.ing this industry, we do not believe that we should grant a separateunit to the Employer's power plant employees.14As they donot con-stitute a craft, and as they do not otherwise constitute a functionallydistinctgroup,with interests separate from the distribution employees,we find that they may not appropriately compose a separate unit."As we have held that the unit sought by the Petitioner is inappro-priate for collective bargaining purposes, we find that no questionaffecting commerce exists concerning the representation of employeesof the Employer, within the meaning of Section 9 (c) (1) and Section2 (6) and (7) of the National Labor Relations Act.We shall there-fore dismiss the petition.ORDERUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed.10Matter of Lynn Gas and Electric Company,78 N. L. R. B.3 ; Matter ofBostonCon-solidated Gas Company,79 N. L.R. B. 337.See, also,Matter of Corn Products RefiningCompany,80 N. L. R. B. 362."Although a 2-year training period ordinarily is required for a boiler operator toqualify for the position of turbine operator,the record discloses that, in an emergency,boiler operators may be promoted to the position of turbine operator after only 2 monthsservice in the former classification.17E. g., seeMatter of Dayton Power&Light Company,43N. L.R. B. 775.uMatter of Lynn Gas and Electric Company, supra,and cases cited therein.14 SeeMatter of LynnGas andElectric Company, supra;andMatter ofBoston Consoli-dated Gas Company, supra.u In reaching this conclusion we do not rely on our unit finding inMatter of Gulf PublicService Company,supra.The appropriateness of the unit here sought was not in issuein that proceeding.Moreover, no history of bargaining has resulted from the determinationof representatives in that case.I